         Case 2:14-cr-00096-GAM Document 172 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               :
                                                       :         CRIMINAL ACTION
               v.                                      :         No. 14-96
                                                       :
BLAIR THOMAS, JR.                                      :


                                              ORDER
       This 6th day of April, 2021, it is hereby ORDERED that Defendant’s Motion for

Reconsideration (ECF 168) is GRANTED in part and DENIED in part, as follows.

       The motion is granted to the extent that Defendant has asked the Court to consider the

potential impact of United States v. Davis, 139 S. Ct. 2319 (2019) upon his sentence. After

consideration of Davis, Defendant’s motion is denied to the extent that he seeks a correction of

sentence under 28 U.S.C. § 2255. This Court’s previous order denying relief, ECF 167, remains

in place. A certificate of appealability will issue.



                                                            /s/ Gerald Austin McHugh
                                                       United States District Judge
